           Case 1:15-cv-07065-RA Document 232 Filed 07/20/20 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                   DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: 7/20/2020

 DIANE HARRELL, individually and as
 administratrix of the estate of Samuel D.
 Harrell III,

                             Plaintiff,                             15-CV-7065 (RA)

                        v.                                               ORDER

 JOSEPH GUARINO, DOCCS Corrections
 Sergeant et al.,

                             Defendants.

 RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will not hold the upcoming initial status

 conference in this case in person, but rather by telephone. The dial-in information is below:

         Call-in Number: (888) 363-4749
         Access Code: 1015508

 Counsel should still submit their joint letter and proposed case management plan by July 24,

 2020, as directed in the Court’s May 18, 2020 Order. Dkt. 231. If the parties are unable to

 submit their joint letter and proposed case management plan by July 24, they shall request an

 extension to do so. In any event, counsel should review and comply with the Court’s Emergency

 Individual Rules and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-

 ronnie-abrams.

 SO ORDERED.

Dated:    July 20, 2020
          New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
